Citation Nr: 1510716	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  05-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot condition, to include bilateral pes planus and bilateral tinea pedis and tinea unguium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to August 1970.  The Veteran received the Combat Action Ribbon.

This matter comes to the Board of Veterans Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2009 and June 2011, the Board remanded the matter for additional development.


FINDING OF FACT

The current bilateral foot condition, to include bilateral pes planus and bilateral tinea pedis and tinea unguium, did not have its onset during active service or result from disease or injury during service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot condition, to include bilateral pes planus and bilateral tinea pedis and tinea unguium, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Letters in August 2004 and March 2006 satisfied the duty to notify provisions.  Although some of the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a May 2013 supplemental statement of the case, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

In June 2011, the Board determined that a prior VA examination was inadequate.  Pursuant to the Board's June 2011 remand, the Veteran was provided another VA medical examination in August 2011.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service if the Veteran was engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran contends that he has had pain in his feet and toenail fungus during his tour in Vietnam and they have continued since discharge.  

The service treatment records show a report of jungle rot on both legs in October 1969, which was cleaned and dressed, sulfamylon cream was applied to the lower left leg and penicillin V potassium was administered.  There was no other notation regarding further treatment.  There was also no record of complaints or treatment regarding pes planus.  On separation, the skin and lower extremities were noted as normal.  

Post-service treatment records show private treatment for onychomycosis in December 2005.  

The Veteran stated that he received treatment for musculoskeletal disabilities at a VA facility shortly after discharge; however, in a July 2008 memorandum, these records were found to be unavailable. 

Post-service VA examinations in July 2009 and August 2011 show that the Veteran has been diagnosed as having bilateral pes planus and tinea unguium of the toenails.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met for both the musculoskeletal and skin aspect of the foot claim.

In consideration of the evidence, the Board finds that there is no competent evidence of record, however, showing that the Veteran's diagnosed bilateral pes planus and tinea unguium of the toenails had their onset during active service or is related to any in-service disease or injury.  VA and private medical treatment records make no mention of any link between these conditions and service.  Additionally, as noted previously, although the Veteran was treated for jungle rot in service, there was no evidence that this condition persisted as no further treatment was noted and skin and the lower extremities were noted as normal on separation.  

During the August 2011 examination, the Veteran was diagnosed as having bilateral pes planus with secondary chronic plantar fasciitis and tinea unguium of the toenails.  The August 2011 VA examiner opined that it was less likely than not that the Veteran's bilateral pes planus was caused by, the result of, or aggravated by service.  The examiner explained that there was no evidence in the service treatment records that there were any complaints with regard to foot conditions other than the fungal infection in his feet.  The Veteran was in active service a little less than two years and he worked as a mail carrier from 1971 to 2007.  It was likely that his current plantar fasciitis and current foot pain was a result of his employment with the US Postal Service rather than the two years he spent on active military service.  The examiner then concluded that it was therefore less likely as not to have been caused by or the result of active military service.  The August 2011 VA examiner also opined that the tinea unguium of the toenails was less likely as not to have been caused by and the result of active military service, including the jungle rot treated in service.  The examiner explained that the jungle rot was a dermatitis of the lower legs, which was treated with sulfamylon cream and penicillin V potassium, indicating that this was a bacterial, impetiginous infection and not fungal related disease.  There was no evidence of inservice treatment for tinea unguium.

The Board finds the opinion of the August 2011 VA examiners highly probative because a persuasive explanation for the opinion was provided, citing the Veteran's relevant medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner considered the Veteran's theory but did not endorse it as it was determined that the current musculoskeletal problems are due to a post-service intercurrent cause of postal work.  Additionally, the current skin problems are not the same type of problems that were experienced in service.

The Veteran has stated that he had pain in his feet and toenail fungus during his tour in Vietnam and they have continued since discharge.  Although the Veteran is competent to observe pain in his feet and an abnormality of his toenails and is presumed to have occurred during his period of combat service, 38 U.S.C.A. § 1154(b), the evidence does not show that the feet pain and abnormality of the toenails the Veteran observed is related to service, including his in-service treated jungle rot.  There is no medical evidence showing that the symptoms the Veteran observed during service are indicative of the currently diagnosed disabilities.  Therefore, while the Board takes note of the Veteran's complaints and his theory of the claim, the evidence as it pertains to nexus weighs heavily against the claim.

As such, without sufficient evidence showing a nexus, the preponderance of the evidence is against the claim of service connection and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for a bilateral foot condition, to include bilateral pes planus and bilateral tinea pedis and tinea unguium.


ORDER

Service connection for a bilateral foot condition, to include bilateral pes planus and bilateral tinea pedis and tinea unguium, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


